Exhibit 10.3

security agreement

THIS SECURITY AGREEMENT dated as of November    , 2006 (“Security Agreement”),
is made by and among CRYSTAL INTERNATIONAL TRAVEL GROUP, INC., a Delaware
corporation (“Grantor”), and                                , in favor, as
collateral agent for the benefit of the Credit Parties (as defined below) (in
such capacity, the “Agent”).

BACKGROUND

A.            Pursuant to that certain Secured Note and Warrant Purchase
Agreement, dated as of November         , 2006 (as the same may from time to
time be amended, modified, supplemented or restated, the “Purchase Agreement”),
by and between Grantor and certain Purchasers identified on the Schedule of
Purchasers thereto, as the same may be amended from time to time (the
“Purchasers”),  the Purchasers have agreed to make certain advances of money and
to extend certain financial accommodations to Grantor as evidenced by certain
Secured Promissory Notes (each, a “Note” and, collectively, the “Notes”)
variously dated, each made by Grantor and payable to a Purchaser (collectively,
the “Loans”).

B.            The Purchasers are willing to make the Loans to Grantor, but only
upon the condition, among others, that Grantor shall have executed and delivered
to the Agent this Agreement.

AGREEMENT

NOW, THEREFORE, in order to induce the Purchasers to make the Loans and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, Grantor hereby
represents, warrants, covenants and agrees as follows:

1.             DEFINED TERMS.  When used in this Security Agreement the
following terms shall have the following meanings (such meanings being equally
applicable to both the singular and plural forms of the terms defined):

“Bankruptcy Code” means Title XI of the United States Code.

“Collateral” shall have the meaning assigned to such term in Section 2 of this
Security Agreement.

“Contracts” means all contracts (including any customer, vendor, supplier,
service or maintenance contracts), leases, licenses, undertakings, purchase
orders, permits, franchise agreements or other agreements (other than any right
evidenced by Chattel Paper, Documents or Instruments), whether in written or
electronic form, in or under which Grantor now holds or hereafter acquires any
right, title or interest, including, without limitation, with respect to an
Account, any agreement relating to the terms of payment or the terms of
performance thereof.

1


--------------------------------------------------------------------------------




“Copyright License” means any agreement, whether in written or electronic form,
in which Grantor now holds or hereafter acquires any interest, granting any
right in or to any Copyright or Copyright registration (whether Grantor is the
licensee or the licensor thereunder) including, without limitation, licenses
pursuant to which Grantor has obtained the exclusive right to use a copyright
owned by a third party.

“Copyrights” means all of the following now owned or hereafter acquired or
created (as a work for hire for the benefit of Grantor) by Grantor or in which
Grantor now holds or hereafter acquires or receives any right or interest, in
whole or in part: (a) all copyrights, whether registered or unregistered, held
pursuant to the laws of the United States, any State thereof or any other
country; (b) registrations, applications, recordings and proceedings in the
United States Copyright Office or in any similar office or agency of the United
States, any State thereof or any other country; (c) any continuations, renewals
or extensions thereof; (d) any registrations to be issued in any pending
applications, and shall include any right or interest in and to work protectable
by any of the foregoing which are presently or in the future owned, created or
authorized (as a work for hire for the benefit of Grantor) or acquired by
Grantor, in whole or in part; (e) prior versions of works covered by copyright
and all works based upon, derived from or incorporating such works; (f) income,
royalties, damages, claims and payments now and hereafter due and/or payable
with respect to copyrights, including, without limitation, damages, claims and
recoveries for past, present or future infringement; (g) rights to sue for past,
present and future infringements of any copyright; and (h) any other rights
corresponding to any of the foregoing rights throughout the world.

“Credit Parties” means, collectively, the Purchasers and the Agent.

“Event of Default” means (i) any failure by Grantor forthwith to pay or perform
any of the Secured Obligations, and (ii) any “Event of Default” as defined in
the Purchase Agreement.

“Intellectual Property” means any intellectual property, in any medium, of any
kind or nature whatsoever, now or hereafter owned or acquired or received by
Grantor or in which Grantor now holds or hereafter acquires or receives any
right or interest, and shall include, in any event, any Copyright, Trademark,
Patent, trade secret, customer list, internet domain name (including any right
related to the registration thereof), proprietary or confidential information,
mask work, source, object or other programming code, invention (whether or not
patented or patentable), technical information, procedure, design, knowledge,
know-how, software, data base, data, skill, expertise, recipe, experience,
process, model, drawing, material or record.

“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests, whether in-bound or out-bound, whether in
written or electronic form, now or hereafter owned or acquired or received by
Grantor or in which Grantor now holds or hereafter acquires or receives any
right or interest, and shall include any renewals or extensions of any of the
foregoing thereof.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

2


--------------------------------------------------------------------------------




“Patent License” means any agreement, whether in written or electronic form, in
which Grantor now holds or hereafter acquires any interest, granting any right
with respect to any invention on which a Patent is in existence (whether Grantor
is the licensee or the licensor thereunder).

“Patents” means all of the following in which Grantor now holds or hereafter
acquires any interest: (a) all letters patent of the United States or any other
country, all registrations and recordings thereof and all applications for
letters patent of the United States or any other country, including, without
limitation, registrations, recordings and applications in the United States
Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country; (b)all reissues, divisions,
continuations, renewals, continuations-in-part or extensions thereof; (c) all
petty patents, divisionals and patents of addition; (d) all patents to issue in
any such applications; (e) income, royalties, damages, claims and payments now
and hereafter due and/or payable with respect to patents, including, without
limitation, damages, claims and recoveries for past, present or future
infringement; and (f) rights to sue for past, present and future infringements
of any patent.

“Permitted Lien” means: (a) any Liens existing on the date of this Security
Agreement and set forth on Schedule A attached hereto; (b) Liens for taxes,
fees, assessments or other governmental charges or levies, either not delinquent
or being contested in good faith by appropriate proceedings; (c) Liens (i) upon
or in any Equipment acquired or held by Grantor to secure the purchase price of
such Equipment or indebtedness incurred solely for the purpose of financing the
acquisition of such Equipment or (ii) existing on such Equipment at the time of
its acquisition, provided that the Lien is confined solely to the Equipment so
acquired, improvements thereon and the Proceeds of such Equipment; (d) leases or
subleases and licenses or sublicenses granted to others in the ordinary course
of Grantor’s business; (e) any right, title or interest of a licensor under a
license; (f) Liens arising from judgments, decrees or attachments to the extent
and only so long as such judgment, decree or attachment has not caused or
resulted in an Event of Default under the Purchase Agreement; (g) easements,
reservations, rights-of-way, restrictions, minor defects or irregularities in
title and other similar Liens affecting real property not interfering in any
material respect with the ordinary conduct of the business of Grantor; (h) Liens
in favor of customs and revenue authorities arising as a matter of law to secure
payment of customs duties in connection with the importation of goods; (i) Liens
arising solely by virtue of any statutory or common law provision relating to
banker’s liens, rights of setoff or similar rights and remedies as to securities
accounts, deposit accounts or other funds maintained with a creditor depository
institution; (j) Liens on equipment and other personal property (including
proceeds thereof and accessions thereto) securing capital or operating lease
obligations, including without limitation sale and lease-back transactions; and
(k) Liens, not otherwise permitted, which Liens do not in the aggregate exceed
$50,000 at any one time.

“Pro Rata” means, as to any Credit Party at any time, the percentage equivalent
at such time of such Credit Party’s aggregate unpaid principal amount of Loans,
divided by the combined aggregate unpaid principal amount of all Loans of all
Credit Parties.

“Secured Obligations” means (a) the obligation of Grantor to repay the Credit
Parties all of the unpaid principal amount of, and accrued interest on
(including any interest that accrues

3


--------------------------------------------------------------------------------




after the commencement of bankruptcy), the Loans and (b) the obligation of
Grantor to pay any fees, costs and expenses of the Agent under Section 6(c)
hereof.

“Security Agreement” means this Security Agreement and all Schedules hereto, as
the same may from time to time be amended, modified, supplemented or restated.

“Trademark License” means any agreement, whether in written or electronic form,
in which Grantor now holds or hereafter acquires any interest, granting any
right in and to any Trademark or Trademark registration (whether Grantor is the
licensee or the licensor thereunder).

“Trademarks” means any of the following in which Grantor now holds or hereafter
acquires any interest: (a) any trademarks, tradenames, corporate names, company
names, business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature, now existing
or hereafter adopted or acquired, all registrations and recordings thereof and
any applications in connection therewith, including, without limitation,
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country (collectively, the “Marks”); (b) any
reissues, extensions or renewals thereof; (c) the goodwill of the business
symbolized by or associated with the Marks; (d) income, royalties, damages,
claims and payments now and hereafter due and/or payable with respect to the
Marks, including, without limitation, damages, claims and recoveries for past,
present or future infringement; and (e) rights to sue for past, present and
future infringements of the Marks.

“UCC” means the Uniform Commercial Code as the same may from time to time be in
effect in the State of New York (and each reference in this Security Agreement
to an Article thereof (denoted as a Division of the UCC as adopted and in effect
in the State of New York) shall refer to that Article (or Division, as
applicable) as from time to time in effect, which in the case of Article 9 shall
include and refer to Revised Article 9 from and after the date Revised Article 9
shall become effective in the State of New York); provided, however, in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of the Agent’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code (including the Articles thereof) as in effect at such
time in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.

In addition, the following terms shall be defined terms having the meaning set
forth for such terms in the UCC: “Account” (including health-care insurance
receivables), “Account Debtor,” “Chattel Paper” (including tangible and
electronic chattel paper), “Commercial Tort Claims,” “Commodity Account,”
“Deposit Account,” “Documents,” “Equipment” (including all accessions and
additions thereto), “Fixtures,” “General Intangible” (including payment
intangibles and software), “Instrument,” “Inventory” (including all goods held
for sale or lease or to be furnished under a contract of service, and including
returns and repossessions), “Investment Property” (including securities and
securities entitlements), “Letter-of-Credit Rights” (whether or not the letter
of credit is evidenced by a writing), “Payment Intangibles,”

4


--------------------------------------------------------------------------------




“Proceeds,” “Promissory Notes,” “Securities Account,” and “Supporting
Obligations.”  Each of the foregoing defined terms shall include all of such
items now owned, or hereafter acquired, by Grantor.

2.            GRANT OF SECURITY INTEREST.  As collateral security for the full,
prompt,  complete and final payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of all the Secured Obligations and in
order to induce the Secured Parties to cause the Loans to be made, Grantor
hereby assigns, conveys, mortgages, pledges, hypothecates and transfers to the
Agent, for the ratable benefit of the Credit Parties, and hereby grants to the
Agent, for the ratable benefit of the Credit Parties, a security interest in all
of Grantor’s right, title and interest in, to and under the following, whether
now owned or hereafter acquired, (all of which being collectively referred to
herein as the “Collateral”):

(a)           All Accounts of Grantor;

(b)           All Chattel Paper of Grantor;

(c)           All Commercial Tort Claims of Grantor;

(d)           All Contracts of Grantor;

(e)           All Deposit Accounts of Grantor;

(f)            All Documents of Grantor;

(g)           All Equipment of Grantor;

(h)           All Fixtures of Grantor;

(i)            All General Intangibles of Grantor, including, without
limitation, Payment Intangibles, all Copyrights, Patents, Trademarks or
Licenses;

(j)            All Instruments of Grantor, including, without limitation,
Promissory Notes;

(k)           All Inventory of Grantor;

(l)            All Investment Property of Grantor;

(m)          All Letter-of Credit Rights of Grantor;

(n)           All Supporting Obligations of Grantor;

(o)           All property of Grantor held by any Credit Party, or any other
party for whom any Credit Party is acting as agent, including, without
limitation, all property of every description now or hereafter in the possession
or custody of or in transit to any Credit Party or such other party for any
purpose, including, without limitation, safekeeping, collection or pledge, for
the account of Grantor, or as to which Grantor may have any right or power;

5


--------------------------------------------------------------------------------




(p)           All other goods and personal property of Grantor, wherever
located, whether tangible or intangible, and whether now owned or hereafter
acquired, existing, leased or consigned by or to Grantor; and

(q)           To the extent not otherwise included, all Proceeds of each of the
foregoing and all accessions to, substitutions and replacements for and rents,
profits and products of each of the foregoing.

Notwithstanding the foregoing provisions of this Section 2, the grant,
assignment and transfer of a security interest as provided herein shall not
extend to, and the term “Collateral” shall not include:  (a) ”intent-to-use”
trademarks at all times prior to the first use thereof, whether by the actual
use thereof in commerce, the recording of a statement of use with the United
States Patent and Trademark Office or otherwise or (b) any Contract, Instrument
or Chattel Paper in which Grantor has any right, title or interest if and to the
extent such Contract, Instrument or Chattel Paper includes a provision
containing a restriction on assignment such that the creation of a security
interest in the right, title or interest of Grantor therein would be prohibited
and would, in and of itself, cause or result in a default thereunder enabling
another person or party to such Contract, Instrument or Chattel Paper to enforce
any remedy with respect thereto; provided that the foregoing exclusion shall not
apply if (i) such prohibition has been waived or such other person has otherwise
consented to the creation hereunder of a security interest in such Contract,
Instrument or Chattel Paper or (ii) such prohibition would be rendered
ineffective pursuant to Sections 9-407(a) or 9-408(a) of the UCC, as applicable
and as then in effect in any relevant jurisdiction, or any other applicable law
(including the Bankruptcy Code) or principles of equity; provided further that
immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral shall include, and Grantor shall be deemed to have
granted a security interest in, all its rights, title and interests in and to
such Contract, Instrument or Chattel Paper as if such provision had never been
in effect; and provided further that the foregoing exclusion shall in no way be
construed so as to limit, impair or otherwise affect the Agent’s unconditional
continuing security interest in and to all rights, title and interests of
Grantor in or to any payment obligations or other rights to receive monies due
or to become due under any such Contract, Instrument or Chattel Paper and in any
such monies and other proceeds of such Contract, Instrument or Chattel Paper.

3.            RIGHTS OF AGENT; COLLECTION OF ACCOUNTS.

(a)           Notwithstanding anything contained in this Security Agreement to
the contrary, Grantor expressly agrees that it shall remain liable under each of
its Contracts and each of its Licenses to observe and perform all the conditions
and obligations to be observed and performed by it thereunder and that it shall
perform all of its duties and obligations thereunder, all in accordance with and
pursuant to the terms and provisions of each such Contract or License.  No
Credit Party shall have any obligation or liability under any Contract or
License by reason of or arising out of this Security Agreement or the granting
to the Agent of a lien therein or the receipt by the Agent of any payment
relating to any Contract or License pursuant hereto, nor shall the Agent be
required or obligated in any manner to perform or fulfill any of the obligations
of Grantor under or pursuant to any Contract or License, or to make any payment,
or to make any inquiry as to the nature or the sufficiency of any payment
received by it or the sufficiency of any performance by any party under any
Contract or License, or to present or file any claim, or to

6


--------------------------------------------------------------------------------




take any action to collect or enforce any performance or the payment of any
amounts which may have been assigned to it or to which it may be entitled at any
time or times.

(b)           The Agent authorizes Grantor to collect its Accounts.  Upon the
occurrence and during the continuance of any Event of Default, at the request of
the Required Purchasers, Grantor shall deliver all original and other documents
evidencing and relating to the performance of labor or service which created
such Accounts, including, without limitation, all original orders, invoices and
shipping receipts.

(c)           The Agent may at any time, upon the occurrence and during the
continuance of any Event of Default and with the written consent of the Required
Purchasers, notify Account Debtors of Grantor, parties to the Contracts of
Grantor, obligors in respect of Instruments of Grantor and obligors in respect
of Chattel Paper of Grantor that the Accounts and the right, title and interest
of Grantor in and under such Contracts, Instruments and Chattel Paper have been
assigned to the Agent and that payments shall be made directly to Agent.  Upon
the request of the Required Purchasers, Grantor shall so notify such Account
Debtors, parties to such Contracts, obligors in respect of such Instruments and
obligors in respect of such Chattel Paper.  Upon the occurrence and during the
continuance of any Event of Default, the Agent may, in its name or in the name
of other Credit Parties and with the written consent of the Required Purchasers,
communicate with such Account Debtors, parties to such Contracts, obligors in
respect of such Instruments and obligors in respect of such Chattel Paper to
verify with such parties, to the Agent’s satisfaction, the existence, amount and
terms of any such Accounts, Contracts, Instruments or Chattel Paper.

4.            REPRESENTATIONS AND WARRANTIES.  Grantor hereby represents and
warrants to the Credit Parties that:

(a)           Grantor is the sole legal and equitable owner of each item of the
Collateral in which it purports to grant a security interest hereunder having
good and merchantable title or rights thereto, free and clear of all Liens,
except for the security interest granted to the Agent under this Security
Agreement and Permitted Liens.

(b)           Except as set forth in the Reports (as defined in the Purchase
Agreement), no effective security agreement, financing statement, equivalent
security or lien instrument or continuation statement covering all or any part
of the Collateral exists, except such as may have been filed by Grantor in favor
of the Agent pursuant to this Security Agreement and except for Permitted Liens.

(c)           This Security Agreement creates a legal and valid security
interest on and in all of the Collateral in which Grantor now owns or has rights
therein.

(d)           Grantor’s taxpayer identification number is, and chief executive
office, principal place of business, and the place where Grantor maintains its
records concerning the Collateral are presently located at the address set forth
on the signature page hereof. The Collateral, other than Deposit Accounts,
Securities Accounts, Commodity Accounts and motor vehicles and other mobile
goods is presently located at such address and at such additional addresses set
forth on Schedule B attached hereto.

7


--------------------------------------------------------------------------------




(e)           All Collateral of Grantor consisting of Chattel Paper, Instruments
or Investment Property is set forth on Schedule C attached hereto.

(f)            The name and address of each depository institution at which
Grantor maintains any Deposit Account and the account number and account name of
each such Deposit Account is listed on Schedule D attached hereto.  The name and
address of each securities intermediary or commodity intermediary at which
Grantor maintains any Securities Account or Commodity Account and the account
number and account name is listed on Schedule D attached hereto.  Grantor agrees
to amend Schedule D upon Required Purchasers’ written request to reflect the
opening of any additional Deposit Account, Securities Account or Commodity
Account, or closing or changing the account name or number on any existing
Deposit Account, Securities Account, or Commodity Account.

(g)           All Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trademarks and Trademark Licenses now owned or held by Grantor are listed on
Schedule E attached hereto.  Grantor agrees to amend Schedule E upon Required
Purchasers’ written request to reflect any additional Copyrights registered with
the United States Copyright Office or  Trademarks or Patents registered with the
United States Patent and Trademark Office.

5.            COVENANTS.  Unless the Required Purchasers otherwise consents
(which consent shall not be unreasonably withheld), Grantor covenants and agrees
with the Credit Parties that from and after the date of this Security Agreement
and until the Secured Obligations have been performed and paid in full:

5.1          Disposition of Collateral.  Grantor shall not sell, lease, transfer
or otherwise dispose of any of the Collateral (each, a “Transfer”), or attempt
or contract to do so, other than (a) the sale of Inventory in the ordinary
course of business, (b) the granting of Licenses in the ordinary course of
business, (c) the disposal of worn-out or obsolete Equipment and (d) Transfers
of Equipment for fair market value as determined by Grantor in its good faith
business judgment, not exceeding $50,000 in the aggregate in any given fiscal
year.

5.2          Change of Jurisdiction of Organization, Relocation of Business. 
Grantor shall not change its jurisdiction of organization or relocate its chief
executive office, principal place of business or its records from such
address(es) provided to the Agent pursuant to Section 4(d) above without at
least seven (7) days prior notice to the Agent.

5.3          Limitation on Liens on Collateral.  Grantor shall not, directly or
indirectly, create, permit or suffer to exist, and shall defend the Collateral
against and take such other action as is necessary to remove, any Lien on the
Collateral, except (a) Permitted Liens and (b) the Lien granted to the Agent
under this Security Agreement.

5.4          Insurance.  Grantor shall maintain insurance policies insuring the
Collateral against loss or damage from such risks and in such amounts and forms
and with such companies as are customarily maintained by businesses similar to
Grantor.

5.5          Taxes, Assessments, Etc.  Grantor shall pay promptly when due all
property and other taxes, assessments and government charges or levies imposed
upon, and all claims (including claims for labor, materials and supplies)
against, the Equipment, Fixtures or

8


--------------------------------------------------------------------------------




Inventory, except to the extent the validity or amount thereof is being
contested in good faith and adequate reserves are being maintained in connection
therewith.

5.6          Defense of Intellectual Property.  Grantor shall use commercially
reasonable efforts to (i) protect, defend and maintain the validity and
enforceability of all Copyrights, Patents and Trademarks material to Grantor’s
business and (ii) detect infringements of all Copyrights, Patents and Trademarks
material to Grantor’s business.

5.7          Further Assurances.  At any time and from time to time, upon the
written request of the Required Purchasers, and at the sole expense of Grantor,
Grantor shall promptly and duly execute and deliver any and all such further
instruments and documents and take such further action as the Required
Purchasers may reasonably deem necessary or desirable to obtain the full
benefits of this Security Agreement, including, without limitation,
(a) executing, delivering and causing to be filed any financing or continuation
statements (including “in lieu” continuation statements) under the UCC with
respect to the security interests granted hereby, (b) at the Required
Purchasers’ reasonable request, filing or cooperating with the Agent in filing
any forms or other documents required to be recorded with the United States
Patent and Trademark Office or the United States Copyright Office, (c) at the
Required Purchasers’ reasonable request, placing the interest of the Agent as
lienholder on the certificate of title (or similar evidence of ownership) of any
vehicle, watercraft or other Equipment constituting Collateral owned by Grantor
which is covered by a certificate of title (or similar evidence of ownership),
(d) executing and delivering and using commercially reasonable efforts to cause
the applicable depository institution, securities intermediary, commodity
intermediary or issuer or nominated party under a letter of credit to execute
and deliver a collateral control agreement with respect to any Deposit Account,
Securities Account or Commodity Account or Letter-of-Credit Right in or to which
Grantor has any right or interest, and (e) at the Required Purchasers’
reasonable request, using commercially reasonable efforts to obtain
acknowledgments from bailees having possession of any Collateral and waivers of
liens from landlords and mortgagees of any location where any of the Collateral
may from time to time be stored or located.  Grantor also hereby authorizes the
Agent to file any such financing or continuation statement (including “in lieu”
continuation statements) without the signature of Grantor.

6.            RIGHTS AND REMEDIES UPON DEFAULT.  Beginning on the date which is
ten (10) business days after any Event of Default shall have occurred and while
such Event of Default is continuing:

(a)           Upon the written consent of the Required Purchasers, the Agent may
exercise in addition to all other rights and remedies granted to them under this
Security Agreement and the Purchase Agreement all rights and remedies of a
secured party under the UCC.  Without limiting the generality of the foregoing,
Grantor expressly agrees that in any such event the Agent, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
Grantor or any other person, may (i) reclaim, take possession, recover, store,
maintain, finish, repair, prepare for sale or lease, shop, advertise for sale or
lease and sell or lease (in the manner provided herein) the Collateral, and in
connection with the liquidation of the Collateral and collection of the accounts
receivable pledged as Collateral, use any Trademark, Copyright, or process used
or owned by  Grantor and (ii) forthwith collect, receive, appropriate and
realize

9


--------------------------------------------------------------------------------




upon the Collateral, or any part thereof, and may forthwith sell, lease, assign,
give an option or options to purchase or sell or otherwise dispose of and
deliver said Collateral (or contract to do so), or any part thereof, in one or
more parcels at public or private sale or sales, at any exchange or broker’s
board or at Agent’s offices or elsewhere at such prices as it may deem
commercially reasonable, for cash or on credit or for future delivery without
assumption of any credit risk.  Grantor further agrees, at the Required
Purchasers’ request, to assemble its Collateral and make it available to the
Agent at places which the Agent shall reasonably select, whether at Grantor’s
premises or elsewhere.  The Agent shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale as provided in
Section 6(e) below, with Grantor remaining liable for any deficiency remaining
unpaid after such application.  Grantor agrees that the Agent need not give more
than twenty (20) days’ prior written notice of the time and place of any public
sale or of the time after which a private sale may take place and that such
notice is reasonable notification of such matters.

(b)           As to any Collateral constituting certificated securities or
uncertificated securities, if, at any time when Agent shall determine to
exercise its right to sell the whole or any part of such Collateral hereunder,
such Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under Securities Act of 1933, as amended
(as so amended the “Act”), the  Agent may, in its discretion (subject only to
applicable requirements of law), sell such Collateral or part thereof by private
sale in such manner and under such circumstances as the Agent may deem necessary
or advisable, but subject to the other requirements of this Section 6(b), and
shall not be required to effect such registration or cause the same to be
effected.  Without limiting the generality of the foregoing, in any such event
the Agent may, in its discretion, (i) in accordance with applicable securities
laws, proceed to make such private sale notwithstanding that a registration
statement for the purpose of registering such Collateral or part thereof could
be or shall have been filed under the Act; (ii) approach and negotiate with
a single possible purchaser to effect such sale; and (iii) restrict such sale to
a purchaser who will represent and agree that such purchaser is purchasing for
its own account, for investment, and not with a view to the distribution or sale
of such Collateral or part thereof.  In addition to a private sale as provided
above in this Section 6(b), if any of such Collateral shall not be freely
distributable to the public without registration under the Act at the time of
any proposed sale hereunder, then the Agent shall not be required to effect such
registration or cause the same to be effected but may, in their discretion
(subject only to applicable requirements of law), require that any sale
hereunder (including a sale at auction) be conducted subject to such
restrictions as the Agent may, in its discretion, deem necessary or appropriate
in order that such sale (notwithstanding any failure so to register) may be
effected in compliance with the Bankruptcy Code and other laws affecting the
enforcement of creditors’ rights and the Act and all applicable state securities
laws.

(c)           Grantor also agrees to pay all fees, costs and expenses of the
Agent, including, without limitation, reasonable attorneys’ fees, incurred in
connection with the enforcement of any of its rights and remedies hereunder.

(d)           Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.

10


--------------------------------------------------------------------------------




(e)           The Proceeds of any sale, disposition or other realization upon
all or any part of the Collateral shall be distributed by the Agent in the
following order of priorities, subject to any subordination to the Senior
Lenders:

FIRST, to Agent in an amount sufficient to pay in full the reasonable costs of
the Agent in connection with such sale, disposition or other realization,
including all fees, costs, expenses, liabilities and advances incurred or made
by Agent in connection therewith, including, without limitation, reasonable
attorneys’ fees;

SECOND, to the Credit Parties in amounts proportional to the Pro Rata share of
the then unpaid Secured Obligations of each Credit Party; and

FINALLY, upon payment in full of the Secured Obligations, to Grantor or its
representatives, in accordance with the UCC or as a court of competent
jurisdiction may direct.

(f)            The costs of enforcing or pursuing any right or remedy hereunder,
including without limitation any repossession, sale, possession and management
(including, without limitation, reasonable attorneys’ fees), and distribution
shall be borne Pro Rata by the Credit Parties.  Each Credit Party shall
reimburse the Agent for its Pro Rata share of all such costs promptly upon
demand.

7.            UNEQUAL PAYMENT BY GRANTOR.  Each Credit Party agrees that if it
shall obtain or receive, through the exercise of any right granted to the Agent
under this Security Agreement, under the Notes, the Purchase Agreement or by
applicable law, including, but not limited to any right of set-off, any secured
claim under Section 506 of the Bankruptcy Code or any other security or
interest, any payment or payments greater than its Pro Rata share of all Loans,
as measured immediately prior to the receipt of such payment or payments, then
(a) such Credit Party shall promptly purchase at par (and shall be deemed to
have thereupon purchased) from other Credit Parties, a participation in the
Loans of such other Credit Parties, so that each Credit Party shall have
received payments in proportion to its Pro Rata share immediately prior to such
transactions and (b) such other adjustments shall be made from time to time as
shall be equitable to ensure that the Credit Parties share the benefits of such
payment on a Pro Rata basis.  The term “Loan” as used in this paragraph shall
include accrued interest thereon.

8.            INDEMNITY.  Grantor agrees to defend, indemnify and hold harmless
the Credit Parties and their officers, employees, and agents against (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Security
Agreement and (b) all losses or expenses in any way suffered, incurred, or paid
by any Credit Party as a result of or in any way arising out of, following or
consequential to transactions between any Credit Party and Grantor, whether
under this Security Agreement or otherwise (including without limitation,
reasonable attorneys fees and expenses), except for losses arising from or out
of such Credit Party’s gross negligence or willful misconduct.

9.            REINSTATEMENT.  This Security Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against Grantor for liquidation or reorganization, should Grantor become
insolvent or make an assignment for the benefit of

11


--------------------------------------------------------------------------------




creditors or should a receiver or trustee be appointed for all or any
significant part of Grantor’s property and assets, and shall continue to be
effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Secured Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

10.         MISCELLANEOUS.

10.1        Waivers; Modifications.  None of the terms or provisions of this
Security Agreement may be waived, altered, modified or amended except by an
instrument in writing, duly executed by Grantor and the Required Purchasers. 
Each Credit Party acknowledges that because this Security Agreement may be
amended with the consent of the Required Purchasers, the Agent’s and/or the
Credit Parties rights hereunder may be amended or waived without such Credit
Party’s consent as provided in Section 7 of the Purchase Agreement.

10.2        Termination of this Security Agreement.  Subject to Section 9
hereof, this Security Agreement shall terminate upon the payment and performance
in full of the Secured Obligations, and the Agent shall promptly take such
action as may be necessary to release its lien on the Collateral at the sole
expense of Grantor.

10.3        Successor and Assigns.  This Security Agreement and all obligations
of Grantor hereunder shall be binding upon the successors and assigns of
Grantor, and shall, together with the rights and remedies of the Credit Parties
hereunder, inure to the benefit of the Credit Parties, any future holder of any
of the indebtedness and their respective successors and assigns.  No sales of
participations, other sales, assignments, transfers or other dispositions of any
agreement governing or instrument evidencing the Secured Obligations or any
portion thereof or interest therein shall in any manner affect the lien granted
to the Agent hereunder.

10.4        Governing Law.  In all respects, including all matters of
construction, validity and performance, this Security Agreement and the Secured
Obligations arising hereunder shall be governed by, and construed and enforced
in accordance with, the laws of the State of New York applicable to contracts
made and performed in such state, without regard to the principles thereof
regarding conflict of laws, except to the extent set forth in the provisio of
the definition of UCC.

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer on the
date first set forth above.

12


--------------------------------------------------------------------------------




 

ADDRESS OF GRANTOR

 

CRYSTAL INTERNATIONAL TRAVEL GROUP,
INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Printed Name:  Fabrizzio Busso-Campana

 

 

Title:  Chief Executive Officer

 

 

 

TAXPAYER IDENTIFICATION NUMBER OF
GRANTOR

 

JURISDICTION OF ORGANIZATION OF
GRANTOR

 

 

 

 

 

Delaware

 

 

 

 

 

 

 

 

 

ACCEPTED AND ACKNOWLEDGED BY:

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

13


--------------------------------------------------------------------------------